Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 18, 2019

The Court of Appeals hereby passes the following order:

A19D0395. RODOLFO VEGA BARRIENTOS v. THE STATE.

      Rodolfo Vega Barrientos pleaded guilty in September 2009 to armed robbery,
two counts of aggravated assault, hijacking a motor vehicle, possession of a weapon
during the commission of crime, and giving a false name. In January 2019, Barrientos
filed a motion for out-of-time appeal. The trial court denied the motion, and
Barrientos filed this timely application for discretionary appeal. Because Barrientos’s
application included a copy of the trial court’s order dated February 18, 2019, but not
a stamped “filed” copy, we directed Barrientos on March 25, 2019 to supplement his
application with a stamp “filed” copy of the order within ten days.
      However, the denial of a motion for an out-of-time appeal is directly
appealable. Lunsford v. State, 237 Ga. App. 696, 696 (515 SE2d 198) (1999); see also
Wetherington v. State, 296 Ga. 451 (769 SE2d 53) (2015) (addressing merits of direct
appeal from denial of motion for out-of-time appeal following guilty plea).
Accordingly, this application for discretionary appeal is hereby GRANTED pursuant
to OCGA § 5-6-35 (j). Barrientos shall have ten days from the date of this order to file
his notice of appeal in the trial court. OCGA § 5-6-35 (g). The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/18/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.